               Case 2:20-cr-00197-RAJ Document 67 Filed 12/11/20 Page 1 of 3




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 CASE NO. CR20-197-RAJ

10           v.                                            DETENTION ORDER

11   LEE WALLETTE,

12                              Defendant.

13          The Court has conducted a detention hearing under 18 U.S.C. § 3142(f), and concludes

14   there are no conditions which the defendant can meet which would reasonably assure the

15   defendant’s appearance as required or the safety of any other person and the community.

16         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

17          Defendant is charged with offenses carrying the presumption of detention: conspiracy to

18   distribute controlled substances and possession of methamphetamine and fentanyl with intent to

19   distribute. Defendant has an extensive criminal history spanning 18 years. He appears to have

20   been arrested and convicted each year, except for years in which he was serving a prison

21   sentence. His past performance on release and supervision has been extremely poor. According

22   to a review by the pretrial office, he has amassed 89 failures to appear for court hearings and has

23   a history of absconding from supervision, not complying with the terms of supervision and

     repeatedly violating conditions of supervision. It also appears that defendant engages in criminal


     DETENTION ORDER - 1
                Case 2:20-cr-00197-RAJ Document 67 Filed 12/11/20 Page 2 of 3




 1   conduct while on supervision. Defendant's history and statements to the pretrial office indicate

 2   he has long standing and significant substance abuse problems. He has received substance abuse

 3   treatment but could not successfully complete his drug offender sentencing alternative program

 4   and was terminated from the program. Defendant does not possess a valid driver's license and

 5   indicates he has not been employed since February or March of this year. He indicates he has no

 6   assets. While he has family members who live in the area, his proposal to release to reside with

 7   his mother is problematic. As the pretrial investigation notes, his mother was not forthright about

 8   her criminal history, which is not insignificant.

 9          The Court notes that the Federal Detention Center indicated defendant declined to go to

10   the AV room to attend the detention hearing. Both counsel agreed the Court should enter the

11   detention order. The Court advised the parties that if defendant wished to participate in a

12   detention hearing, the Court would freely grant another detention hearing.

13          It is therefore ORDERED:

14          (1)     Defendant shall be detained pending trial and committed to the custody of the

15   Attorney General for confinement in a correctional facility separate, to the extent practicable,

16   from persons awaiting or serving sentences, or being held in custody pending appeal;

17          (2)     Defendant shall be afforded reasonable opportunity for private consultation with

18   counsel;

19          (3)     On order of a court of the United States or on request of an attorney for the

20   Government, the person in charge of the correctional facility in which Defendant is confined

21   shall deliver the defendant to a United States Marshal for the purpose of an appearance in

22   connection with a court proceeding; and

23




     DETENTION ORDER - 2
               Case 2:20-cr-00197-RAJ Document 67 Filed 12/11/20 Page 3 of 3




 1          (4)     The Clerk shall provide copies of this order to all counsel, the United States

 2   Marshal, and to the United States Probation and Pretrial Services Officer.

 3          DATED this 11th day of December, 2020.

 4

 5                                                                A
                                                          BRIAN A. TSUCHIDA
 6                                                        United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     DETENTION ORDER - 3
